     Case 3:20-cv-00165-MMD-CLB Document 8 Filed 12/07/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6     JAMES LINLOR,                                       Case No. 3:20-cv-00165-MMD-CLB

7                                      Plaintiff,                       ORDER

8            v.

9     NEVADA SECRETARY OF STATE,

10                                 Defendant.

11          Pro se Plaintiff James Linlor appears to have been attempting to sue the Nevada
12   Secretary of State to allow him to wear political apparel into a polling place during the
13   November 2020 general election. (ECF Nos. 1-1, 1-2, 5.) In a prior order, the Court
14   dismissed Plaintiff’s action, but granted Plaintiff leave to file a complaint within 30 days.
15   (ECF No. 7.) The Court explicitly stated in that order that, “if Plaintiff decides to file a
16   complaint to initiate a case including allegations related to the content of his letter and
17   petition, he must do so within 30 days of the date of entry of this order.” (Id. at 4.) To date,
18   Plaintiff has not filed a complaint. “Pursuant to Federal Rule of Civil Procedure 41(b), the
19   district court may dismiss an action for failure to comply with any order of the court.” Ferdik
20   v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992); see also id. at 1260-63 (affirming
21   dismissal for failure to comply with an order requiring amendment of complaint). And as
22   a function of that power in this case, the Court will dismiss Plaintiff’s case with prejudice
23   because Plaintiff has not filed a complaint within the time provided by the Court, despite
24   the Court’s order that he must.
25          It is therefore ordered that this case is dismissed with prejudice.
26   ///
27   ///
28   ///
     Case 3:20-cv-00165-MMD-CLB Document 8 Filed 12/07/20 Page 2 of 2


1          The Clerk of Court is directed to enter judgment accordingly and close this case.

2          DATED THIS 7th Day of December 2020.

3

4

5                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28



                                                2
